SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 F O R M6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month ofAugust 2013 TAT TECHNOLOGIES LTD. (Name of Registrant) P.O.BOX 80, Gedera 70750 Israel (Address of Principal Executive Office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F xForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): o Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes oNo x If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- TAT Technologies Ltd. 6-K Items 1. Press Release dated August 27, 2013 re TAT Technologies Reporting Second Quarter of Year 2013 Results. 2 ITEM 1 Press Release Source: TAT Technologies Limited TAT Technologies Reports Year 2013 Second Quarter Results GEDERA, Israel, Tuesday, August 27, 2013 - TAT Technologies Ltd. (NASDAQ: TATT - News) (“the Company”), a leading provider of services and products to the commercial and military aerospace and ground defense industries, reported today its results for the three month and six month periods ended June 30, 2013. Financial Highlights: TAT announced revenues of $21.9 million with a net income of $1.0 million for the three months ended June 30, 2013, compared to revenues of $22.1 million with a net loss of $4.2 million for the three months ended June 30, 2012. The net loss reported for 2012 second quarter was the result of a $1.0 million impairment charge of goodwill in TAT’s OEM for Electric Motion Systems operating segment and a $3.3 million impairment charge with respect to TAT’s investment in First Aviation Services Inc. (“FAvS”). Excluding the impairment charges recorded in the second quarter of 2012, net income for the three months ended June 30, 2013 increased by $0.9 million compared to the same period in 2012. During the Second quarter of 2013, revenues were impacted by (i) the increase in revenues in the MRO Services for Aviation Components operating segment; (ii) the increase in revenues in the Heat Transfer Services and Products operating segment; (iii) similar revenues in the OEM of Heat Management Solutions operating segment; offset by (iv) the decrease in revenues in the OEM of Electric Motion Systems operating segment. This decrease is a continuation of the decrease in revenues this segment had experienced during 2012 and 2011. Revenue breakdown by operating segments for the three month and six month periods ended June 30, 2013 and 2012, respectively, was as follows: Three Months Ended June 30, % of Change Between Periods Revenues in Thousands % of Total Revenues Revenues in Thousands % of Total Revenues Unaudited Revenues OEM of Heat Management Solutions $ % $ % )% Heat Transfer Services and Products % % % MRO services for Aviation Components % % % OEM of Electric Motion Systems % % )% Eliminations ) )% ) )% % Total revenues $ % $ % )% 3 Six Months Ended June 30, % of Change Between Periods Revenues in Thousands % of Total Revenues Revenues in Thousands % of Total Revenues Unaudited Unaudited Revenues OEM of Heat Management Solutions $ % $ % )% Heat Transfer Services and Products % % % MRO services for Aviation Components % % % OEM of Electric Motion Systems % % )% Eliminations ) )% ) )% )% Total revenues $ % $ % % For the six months ended June 30, 2013, TAT announced revenues of $43.4 million with a net income of $2.7 million compared to revenues of $42.8 million with a net loss of $3.6 million for the six months ended June 30, 2012. The net loss reported for the six month period ended June 30, 2012 was the result of a $1.0 million impairment charge of goodwill in TAT’s OEM for Electric Motion Systems operating segment and a $3.3 million impairment charge with respect to TAT’s investment in FAvS. Excluding the impairment charges recorded in the second quarter of 2012, net income for the six months ended June 30, 2013 increased by $2.0 million compared to the same period in 2012. During the six months ended June 30, 2013, revenues were impacted by (i) the increase in revenues in the MRO Services for Aviation Components operating segment; (ii) the increase in revenues in the Heat Transfer Services and Products operating segment; partially offset by (iii) the decrease in revenues in the OEM of Heat Management Solutions operating segment; and (iv) the decrease in revenues in the OEM of Electric Motion Systems operating segment - As mentioned above, this decrease is a continuation of the decrease in revenues this segment had experienced during 2012 and 2011. 4 Mr. Itsik Maaravi, TAT’s President & CEO commented: “2013 Second quarter’s trends in the Aerospace and Defense markets were similar to the trends shown in the beginning of the year. The commercial airlines markets continue to show an increase in passengers and to a lesser extent, in cargo air traffic while airlines profitability remains a challenge due to competitive environment and relatively high fuel prices. In addition, the MRO business shows steady flow with modest growth and commercial aerospace OEMs continue to report increasing revenues and backlog. On the other hand defense companies continue to show weakness and are waiting to understand uncertainties following budget constraints and sequestration which went into effect on March 1, 2013. For TAT, the results of 2013 second quarter reflect the continuation of the trend of improvement as we increased revenues, gross margins and operating margins compared to the first quarter of 2013. On a year-to-date basis, the first half of 2013 reflects higher revenues compared to the first half of 2012 while gross and operating margins were similar. We continue to increase our marketing and sales efforts and put an emphasis on strengthening our relations with leading players in the relevant markets, successfully develop new products for new customers and improving our production efficiency, the quality of our products and the responsiveness and support to our customers.” 5 TAT TECHNOLOGIES AND ITS SUBSIDIARIES CONDENSED CONSOLIDATEDBALANCE SHEETS (Unaudited, in thousands, except share data) June 30, June 30, December 31, ASSETS Current Assets: Cash and cash equivalents $ $ $ Short-term bank deposits Marketable securities at fair value - - Short-term restricted deposits - Trade accounts receivable (net of allowance for doubtful accounts of $368 and $ 436 as of June 30, 2013 and 2012, respectively) Other accounts receivable and prepaid expenses Inventories, net Total current assets Long-term assets: Investment in affiliated company Funds in respect of employee right upon retirement Long-term deferred tax Property, plant and equipment, net Total Long-term assets Total assets $ $ $ LIABILITIES AND EQUITY Current Liabilities: Short term bank loan and current maturities of long-term loans Trade accounts payables Other accounts payable and accrued expenses Total current liabilities Long-term liabilities: Long-term loans, net of current maturities 82 Other accounts payable 73 85 - Liability in respect of employee rights upon retirement Long-term deferred tax liability Total long-term liabilities EQUITY: Share capital Ordinary shares of NIS 0.9 par value – Authorized: 10,000,000 shares at June 30, 2013 and 2012; Issued: 9,073,043 shares at June 30, 2013 and 2012; Outstanding: 8,798,570 and 8,810,366 shares at June 30, 2013 and 2012, respectively Additional paid-in capital Treasury stock, at cost, 274,473 and 262,677 shares at June 30, 2013 and 2012, respectively ) ) ) Accumulated other comprehensive loss ) ) ) Retained earnings Total TAT Technologies shareholders' equity Non controlling interest Total equity: Total liabilities and equity $ $ $ 6 TAT TECHNOLOGIES AND ITS SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited, in thousands, except share and per share data) Three months ended Six months ended Year ended June 30, June 30, December 31, Revenues: OEM of Heat Management Solutions $ Heat Transfer Services and Product MRO services for Aviation Components OEM of Electric Motion Systems Eliminations ) Cost and operating expenses: OEM of Heat Management Solutions Heat Transfer Services and Products MRO services for Aviation Components OEM of Electric Motion Systems Eliminations ) Gross Profit Research and development, net Selling and marketing expenses General and administrative expenses Other expenses (income) - (4
